Citation Nr: 0416943	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for dependents' educational assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from January 1954 to January 
1957 and from March 1982 to November 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for the cause of the veteran's death and 
basic eligibility for dependents' educational assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  The 
appellant has been represented throughout this appeal by the 
American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  


REMAND

The appellant advances that the veteran's ultimately fatal 
metastatic pancreatic carcinoma was either initially 
manifested during active service or, in the alternative, 
arose secondary to his multiple service-connected disorders 
and the medicines prescribed to treat them.  Clinical 
documentation and a written statement dated in October 2000 
from Gary G. Allen, M.D., indicates that he was the veteran's 
family physician.  The veteran was noted to have been 
"recently diagnosed with metastatic pancreatic cancer."  
Dr. Allen referred to additional clinical documentation 
pertaining to the veteran in the records of the Medical 
Center Enterprise.  Clinical documentation of the cited 
treatment is not of record.  Indeed, the report of an August 
2002 VA evaluation noted that the record was devoid of 
clinical documentation dated between 1987 and October 2000.  
The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then contact the 
appellant and request that she provide 
information as to all post-service 
treatment of veteran, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact Gary C. Allen, 
M.D.; the Medical Center Enterprise; and 
all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  The RO should then forward the 
veteran's claims files to the VA 
physician who conducted the August 2002 
VA evaluation.  The physician should be 
asked to again review the claims files 
and prepare an addendum to his 
examination report.  The examiner should 
advance an opinion as to (1) whether is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's metastatic pancreatic 
carcinoma was initially manifested during 
his periods of active service; otherwise 
originated during active service; or was 
etiologically related to his 
service-connected disabilities and (2) is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's service-connected 
disabilities and treatment for them 
contributed to his metastatic pancreatic 
carcinoma in bringing about his demise?  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  If the reviewing 
physician is no longer employed by the 
VA, the veteran's claims files should be 
provided to a different VA physician for 
review.  

4.  The RO should then readjudicate the 
issues of service connection for the 
cause of the veteran's death and basic 
eligibility for dependents' educational 
assistance under the provisions of 38 
U.S.C.A. Chapter 35with specific 
consideration of the provisions of 38 
C.F.R. § 3.312 (c) (2003).  If the 
benefits sought on appeal remain denied, 
the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


